                                                   UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF MICHIGAN
                                                                CORRECTED
                                                         COVER SHEET FOR AMENDMENTS

        Case Name: .i-inear Moid & Enaineerine. LLC                            Case No.; ^ 2 l--426!7-mar



       DESCRIBEINFORMATION BEING AMENDED BY CHECKING APPLICABLE BOX(ES) BELQW:

       IS Amendment to Petition:
                a Name Q Debtor(s) Mailing Address D Alias
                a Signature D Complying with Order Directing the Filing of Official Form(s)
       P Summary of Your Assets and Liabilities and Certain Statistical Information
       Q Statement of Financial Affairs
       j2S Schedules and List of Creditors:
             a Schedule A/8
             a Schedule C Q Debtor 2 Schedule C
             a List of Creditors Q Schedule D 8 Schedule E/F and
                    0 Add creditor(s), provide address of creditor already on the List of Creditors, change amount or
                       ctassification of debt - $32.00 Fee Required, or
                    a Change address of a creditor already on the List of Creditors - No Fee Required
         -SScheduieG
         a Schedule H
         a Schedule I
         a Schedule J
         a Schedule J-2

         NOTE: Use Page 2 for any corrections or additions to the Ust of Creditors.
      Additional Details ofAmendment{s): (I) Co]TectL)ebtc^J^Nmthe}^tnion;I2LAddJJ^^
      Moldex 3D North America, previously iisted on Schedule F, to Schedule G; ('3) Add Materailsc to Schedule G.
      Cl.Lcon-ect the value of the work in process inventon' not Dreviously listed: (5) Add John Teubyscli's insider
      claim against the Debtor to Schedule F; (6) coiTect the aiTipunt,QfLoiiisYoime'sj?noritv claim ,and add him to
      Sc{]edule F as an unsecured creditor; a.nd (6) correct the Summan-' of Assets and Liabilities.

    r^             DECLA_RAT(ON OF ATTORNEY: I declare that the above information contained on this cover sheet may be"1j
                   relied upon by the Clerk of the Court as a complete and accurate summary of the information contained in
               '
                   the documents attached.
                                         Signature,
                                                IQE.
         y/^^^-/                              '/^^ .^^',^—
I    <* I AFFIRMATION OF DEBTOR(S): 'J^eclare under penalty of perjury that t have read this cover sheet and the
               attached schedules, lists, statdments, etc., andjhat t{iey are true and correct to the best of my knowledge,
       i_lH^?L??3l[l?!l?Il^.^!^!l.__.sr^.—Z^I- L-~^L
    Date , / . / j Signature ( \ j '\,V /
    ! Date
             __.±liSi^i:L4.^'^^4^
                       Signatut

                                                •^—.,.
                                                                    .1

              21-42617-mar            Doc 69      Filed 05/04/21         Entered 05/04/21 14:46:43           Page 1 of 35
                                                   CORRECTIONS TO THE LIST OF CREDITORS

          Use this section to make corrections to the name(s) and address(es) of any creditor(s) listed on the current
          schedules and List of Creditors.

     PREVIOUS NAME/ADDRESSOF CREDITOR:                                    PLEASE CHANGE TO:




    PREVIOUS NAME/ADDRESSOF CREDITOR:                                    PLEASE CHANGE TO:




   PREVIOUS NAME/ADDRESS OF CREDITOR:                                    PLEASE CHANGE TO:




                                                   ADDITIONS TO THE LIST OF CREDITORS

  Use this section to identify creditors added to the schedules and List of Creditors.

NAME OF CREDITOR:                             Materialise

ADDRESS:                                      44659 Helm Court
                                              Plymouth, Ml 48170




NAME OF CREDITOR:

ADDRESS:




NAME OF CREDITOR:

ADDRESS:


           .•;^'::'.\\'.':..•-/.::
-. 1 ••                              ^]FO/?^DD/770AMLCO/?/?£G770MS/4DD/nOA^COPy^^5^^rAA^^^



                             21-42617-mar    Doc 69   Filed 05/04/21   Entered 05/04/21 14:46:43   Page 2 of 35
                                                                   2
   Fill in this information to identify your case;


   United States Bankruptcy Court for the:

   EASTERN DISTRICT OF MICHIGAN

   Case number (if known)     21^2617                                                Chapter        11
                                                                                                                                        Check if this an
                                                                                                                                        amended filing




Official Form 201
Voluntary Petition for Non-lndividuals Filing for Bankruptcy 04/20
 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
 known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-lndividuals, is available.


  1. Debtor's name                  Linear Mold & Engineering, LLC

 2. All other names debtor
     used in the last 8 years
       Include any assumed
                                    DBA Linear AMS
       names, trade names and
       doing business as names


 3. Debtor's federal
      Employer Identification XX-XXXXXXX
      Number (EIN)


 4. Debtor's address               Principal place of business                                              Mailing address, if different from principal place of
                                                                                                             business

                                   12163 Globe Street
                                   Livonia, Ml 48150
                                   Number, Street, City, State & ZIP Code                                   P.O. Box, Number, Street, City, State & ZIP Code

                                   Way ne                                                                   Location of principal assets, if different from principal
                                   County                                                                   place of business

                                                                                                            Number, Street, City, State & ZIP Code


5. Debtor's website (URL)


6. Type of debtor                  • Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   D Partnership (excluding LLP)
                                  D Other. Specify:




                      21-42617-mar           Doc 69          Filed 05/04/21               Entered 05/04/21 14:46:43                     Page 3 of 35
riffi^;il Cnrm in-l                          l/nlrn+'art* Diatl+inn fnr Mnn^lnrliiit^tt-alc CIIinn tf\r Oantrn int/*\/'                                        n<ana 1
  Debtor Linear Mold & Engineering, LLC                                                                       Case n umber (//(mown) 21-42617
              Name



  7. Describe debtor's business A. Check one:
                                        D Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                        D Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                        D Railroad (as defined in 11 U.S.C. § 101(44))
                                        D Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                        D Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                        D Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                        • None of the above

                                        B. Check all that apply
                                        D Tax-exempt entity (as described in 26 U.S.C. §501)
                                        D Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        D Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscoyrts,5oy/four-di9it-natipnal-association-naics-codes.
                                               9900

 8. Under which chapter of the Check one:
     Bankruptcy Code is the    D Chapter/
     debtor filing?
                                        D Chapter 9
      A debtor who is a "small          • Chapter 11. Check all that apply.
      business debtor" must check
      the first sub-box. A debtor as                            D The debtor is a small business debtor as defined in 11 U.S.C. § 101(510), and its aggregate
      defined in §1182(1) who                                         noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
      elects to proceed under                                         $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
      subchapter V of chapter 11                                      operations, cash-flow statement, and federal income tax return or if any of these documents do not
      (whether or not the debtor is a                                 exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      "small business debtor") must                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
      check the second sub-box.
                                                                      debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                      proceed underSubchapterV of Chapter 11. If this sub-box is selected, attach the most recent
                                                                      balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                      any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                               D A plan is being filed with this petition.
                                                               a Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                               D The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                      Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                      Attachment to Voluntary Petition for Non-lndividuals Filing for Bankruptcy under Chapter 11
                                                                      (Official Form 201A) with this form.
                                                              D The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       D Chapter 12

9. Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8 D Yes.
     years?
     If more than 2 cases, attach a
     separate list.                            District                                        When                           Case number
                                               District                                        When                           Case number




                       21-42617-mar          Doc 69            Filed 05/04/21                Entered 05/04/21 14:46:43                  Page 4 of 35
r\fr,r.;^i c^rm in-i                        <»nl..nt.     0^4-ili:.   •Fn*. M,   ln^;<»:»4.-<l^ Cil:nn f^^   nL^iin^/*i*                                     n^n<e> '5
  Debtor Linear Mold & Engineering, LLC                                                               Case number (i/Anown) 21-42617
            Name


  10. Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an            D Yes.
      affiliate of the debtor?




      List all cases. If more than 1,
      attach a separate list                   Debtor                                                                    Relationship
                                               District                                  When                            Case number, if known


 11. Why is the case filed in       Check all that apply:
     this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                    D A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 12. Does the debtor own or             No
     have possession of any
     real property or personal D Yes, Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     property that needs
     immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                             D It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?

                                             D It needs to be physically secured or protected from the weather.
                                             D It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                             D Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                             D No
                                             Q Yes. Insurance agency
                                                       Contact name
                                                       Phone



         Statistical and administrative information

13. Debtor's estimation of                Check one:
    available funds
                                          • Funds will be available for distribution to unsecured creditors.
                                          D After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of           D 1-49                                          D 1,000-5,000                              D 25,001-50,000
    creditors                    D 50-99                                         D 5001-10,000                               D 50,001-100,000
                                 • 100-199                                       D 10,001-25,000                             D Morethan100,000
                                 d 200-999                                                                                                                           1

15. Estimated Assets             D $0 - $50,000                                  •$1,000,001-$10 million                     D $500,000,001 -$1 billion
                                 D $50,001 -$100,000                             D $10,000,001 -$50 million                  D $1,000,000,001-$10 billion
                                 D £100,001 -$500,000                            D $50,000,001-$100 million                  D $10,000,000,001-$50 billion
                                 D $500,001 - $1 million                         D $100,000,001 -$500 million                D More than $50 billion


                 21-42617-mar
16. Estimated liabilities        Doc 69
                          D $0-$50,000                    Filed 05/04/21            Entered 05/04/21
                                                                                    $1,000,001-$10 million       14:46:43   Page 5 of 35
                                                                                                                        D $500,000,001-$1 billion

                                                                                             r-- n-
Debtor Linear Mold & Engineering, LLC                                                       Case number {if known) 21 -4261 7
       Name

                         D $50,001-$100,000                             D $10,000,001 -$50 million                  D $1,000,000,001-$10 billion
                         D $100,001 -$500,000                           D $50,000,001 - $100 million                D $10,000,000,001 - $50 billion
                         D $500,001 - $1 million                        D $100,000,001 -$500 million                D More than $50 billion




           21-42617-mar       Doc 69        Filed 05/04/21               Entered 05/04/21 14:46:43                      Page 6 of 35
                                             :-.— ^-..ai—— !„-*;. .;j..—i— r':i:—— <->-o<*i«il/— •n*
  Debtor Linear Mold & Engineering, LLC                                                              Case number (i/Koown) 21-42617
            Name



            Request for Relief, Declaration, and Signatures

  WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
             imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

  17. Declaration and signature
     of authorized The debtor requests relief in accordance with the chapter of title 11 , United States Code, specified in this petition.
      representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on April 14, 2021
                                                    MM / DD / YYYY


                               X lsi John Tenbusch                                                         John Tenbusch
                                   Signature of authorized representative of debtor                        Printed name

                                  Title Chief Executive Officer




 18. Signature of attorney x Is! Lynn M- Brime''                                                           Date April 14, 2021
                                  Signature of attorney for debtor                                               MM/DD/YYYY

                                  Lynn M. Brimer P43291
                                  Printed name

                                  Strobl Sharp PLLC
                                  Firm name


                                  300 East Long Lake Road
                                 Suite 200
                                 Bloomfield Hills, Ml 48304-2376
                                 Number, Street, City, State & ZIP Code

                                 Contact phone (248) 540-2300                    Email address



                                 P43291 Ml
                                 Bar number and State




                    21-42617-mar          Doc 69         Filed 05/04/21             Entered 05/04/21 14:46:43                    Page 7 of 35
Official Form 201                        Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                                  page 5
    Fill in this information to identify the case:

    Debtor name Linear Mold & Engineering, LLC

    United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

    Case number (if known) 21-42617
                                                                                                                                Check if this is an
                                                                                                                                amended filing



  Official Form 206Sum
  Summary of Assets and Liabilities for Non-lndividuals                                                                                          12/15

                Summary of Assets

   1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

         1a. Real property:
             Copy line 88 from Schedule A/B....................................................................                 $                     0.00

         1b. Total personal property:
            Copy line 91A from Schedule A/B................................................................                     $ 1,748,224.60

         1c. Total of all property:
            Copy line 92 from Schedule A/B....................................................................                  $ 1,748,224.60


               Summary of Liabilities


  2, Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...                          $ 1,117,945.02


  3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

        3a. Total claim amounts of priority unsecured claims:
             Copy the total claims from Part 1 from line 5a of Schedule E/F.............................                        $            13,650.00

        3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..                                   +$ 3,281,200.32


 4. Total liabilities ....
     Lines 2+ 3a + 3b                                                                                                         $ 4,412,795.34




           21-42617-mar
Official Form            Docof69Assets
              206Sum Summary       Filed 05/04/21
                                       and              Entered
                                           Liabilities for       05/04/21
                                                           Non-lndividuals                                        14:46:43   Page 8 of 35page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www beslcase.com                                                                  Besl Case Bankruptcy
    Fill in this information to identify the case:

   I Debtor    name Linear Mold & Engineering, LLC

    United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

    Case number (if known) 21 -42617
                                                                                                                                        Check if th is is an
                                                                                                                                        amended filing



  Official Form 206A/B
  Schedule A/B: Assets - Real and Personal Property 12/15
  Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
  Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
  which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
  or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
  the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
  additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

   For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
   schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
   debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
                  Cash and cash equivalents
  1. Does the debtor have any cash or cash equivalents?

      D No. Go to Part 2.
      B Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

  3. Checking, savings, money market, orfinancial brokerage accounts (Identify all)
             Name of institution (bank or brokerage firm) Type of account                                    Last 4 digits of account
                                                                                                             number


             3.1. Level One Bank                                          checking                           5574                                  $53,998.37


                                                                                                                                                                      •

            3.2. Level One Bank                                           Payroll account                5582                                          $100.12




            3.3. Level One Bank                                           Escrow Account                 8732                                    $122,702.77



 4.         Other cash equivalents (Identify all)

 5.         Total of Parti.                                                                                                                  $176,801.26
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

            Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

    • No. Go to Part 3.
    D Yes Fill in the information below,


                Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B Schedule A/B Assets - Real and Personal Property                                                                                    page 1
                 21-42617-mar                   Doc 69           Filed 05/04/21   Entered 05/04/21 14:46:43                     Page 9 of 35
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                             Case number I'ff/c/iow/;) 21-42617
                    Name


       D No. Go to Part 4.
       • Yes Fill in the information below.

    11. Accounts receivable

               11 a. 90 days old or less:                            723,835.35                                   0.00                          $723,835.35
                                                 face amount                          doubtful or uncollectible accounts
                                               Accounts Receivable



              11b, Over 90 days old:                                 393,362.99                                  0.00                          $393,362.99
                                                face amount                           doubtful or uncollectible accounts
                                               Accounts Receivable


   12.        Total of Part 3.                                                                                                             $1,117,198.34
              Current value on lines 11a + 11b = line 12. Copy the total to line 82.

                  Investments
  13. Does the debtor own any investments?

      • No, Go to Part 5.
     D Yes Fill in the information below.


                  Inventory, excluding agriculture assets
 18. Does the debtor own any inventory (excluding agriculture assets)?

     D No. Go to Part 6.
     • Yes Fill in the information below.

             General description                       Date of the last           Net book value of         Valuation method used      Current value of
                                                       physical inventory         debtor's interest         for current value          debtor's interest
                                                                                  (Where available)
                                                                                                                                                                   I
  19. Raw materials

  20. Work in progress
       Customer work in
       process                                                                                  $0.00                                         $183,000.00



 21.        Finished goods, including goods held for resale
                                                                                                                                                                   I
 22.        Other inventory or supplies

 23.        Total of Part 5.                                                                                                               $183,000.00
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
            • No
            D Yes

 25.        Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            •No
            D Yes. Book value Valuation method Current Value

26.         Has any of the property listed in Part 5 been appraised by a professional within the last year?
           •No
           D Yes


Official Form21-42617-mar
              206A/B                           Doc 69 Schedule A/B Assets - Real
                                                        Filed 05/04/21           and Personal
                                                                             Entered          Property
                                                                                       05/04/21   14:46:43                       Page 10 of 35 page 2
Software Copyright (c) 1996-2021 Best Case. LLC - www.bestcase.com                                                                          Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                        Case number (if known) 21-42617
                   Name


                   Farming and fishing-related assets (other than titled motor vehicles and land)
  27. Does the debtor own or lease any farming and fishing-retated assets (other than titled motor vehicles and land)?

      • No. Go to Part 7.
      D Yes Fill in the information below.


                  Office furniture, fixtures, and equipment; and collectibles
  38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

      D No. Goto PartS.
      B Yes Fill in the information below.

             General description                                              Net book value of        Valuation method used       Current value of
                                                                              debtor's interest        for current value           debtor's interest
                                                                              (Where available)

  39.        Office furniture
             Office furniture and equipment                                                 $0.00                                           $14,500.00



  40. Office fixtures

  41. Office equipment, including all computer equipment and
          communication systems equipment and software

  42. Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles


 43. Total of Part 7.                                                                                                                      $14,500.00
       Add lines 39 through 42. Copy the total to line 86.

  44. Is a depreciation schedule available for any of the property listed in Part 7?
            •No
            D Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
        • No
        D Yes

                Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    D No. Go to Part 9.
    • Yes Fill in the information below.

           General description                                               Net book value of        Valuation method used    Current value of
           Include year, make, model, and identification numbers             debtor's interest        for current value        debtor's interest
           (i.e,VIN,HIN,orN-number)                                          (Where available)

 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1. Machinery and Equipment                                                   $0.00 Appraisal                                $187,125.00


           47.2, Vehicles                                                                  $0.00                                            $9,800.00


48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

Official Form 206A/B
                21-42617-mar                  Doc 69         Schedule A/B Assets - Real and Personal Property
                                                                Filed 05/04/21     Entered 05/04/21 14:46:43              Page 11 of 35 page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                   Case number (tf known) 21-42617
                    Name


    49. Aircraft and accessories


    50, Other machinery, fixtures, and equipment (excluding farm
               machinery and equipment)
               Shop Equipment                                                            $0.00                                       $9,000.00


              Material Handling Equipment                                                $0.00                                     $19,800.00


              Quality Control Equipment                                                  $0.00                                       $5,100.00


              Miscellaneous equipment                                                    $0.00                                     $25,900.00



   51. Total of Part 8.                                                                                                       $256,725.00
              Add lines 47 through 50. Copy the total to line 87.

   52. Is a depreciation schedule available for any of the property listed in Part S?
             • No
             D Yes

   53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
             • No
             D Yes

                  Real property
 54. Does the debtor own or lease any real property?

     • No. Go to Part 10.
     D Yes Fill in the information below.


                 Intangibles and intellectual property
 59. Does the debtor have any interests in intangibles or intellectual property?

     • No. Go to Part 11.
     D Yes Fill in the information below.


                 All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    • No. Go to Part 12.
    D Yes Fill in the information below.




Official Form 206A/B Schedule A/B Assets - Real and Personal Property
                21-42617-mar                  Doc 69           Filed 05/04/21   Entered 05/04/21 14:46:43           Page 12 of 35 page 4
Software Copyright (c) 1996-2021 Best Case. LLC -www.bestcase.com                                                             Best Case Bankruptcy
     Debtor Linear Mold & Engineering, LLC                                                                  Case number {if known) 21-42617
                     Name



                    Summary

    In Parti 2 copy all of the totals from the earlier parts of the form
           ^Type^propei^;:%^^^w^^                                                              Cvrrent 'yalue: of !': ^M.       Current value Of real j
                                                                                                                                                ••^:w
                                                                                               personal property:' •(;^        property

    80. Cash, cash equivalents, and financial assets.
         Copy line 5, Part 1                                                                             $176,801.26

    81. Deposits and prepayments. Copy line 9, Part 2.                                                            $0.00

    82. Accounts receivable. Copy line 12, Part 3.                                                     $1,117,198.34

    83. Investments. Copy line 17, Part 4.                                                                       $0.00

    84. Inventory. Copy line 23, Part 5.                                                                 $183,000.00

    85. Farming and fishing-related assets. Copy line 33, Part 6.                                                $0.00

   86. Office furniture, fixtures, and equipment; and collectibles.
       Copy line 43, Part 7.                                                                              $14,500.00

   87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                        $256,725.00

   88, Real property. Copy tine 56, Part 9..............................................                     ..........>                                  $0.00

   89. Intangibles and intellectual property. Copy line 66, Part 10.                                            $0.00

   90. All other assets. Copy line 78, Part 11.                                            +                    $0.00

   91. Total. Add lines 80 through 90 for each column                                              $1,748,224.60            +91b.                         $0.00


  92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                       $1,748,224.60




Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                                                     page5
                 21-42617-mar                  Doc 69            Filed 05/04/21
Software Copyright (c) 1936-2021 Best Case, LLC - www.bestcase.com                             Entered 05/04/21 14:46:43                    Page 13Best
                                                                                                                                                    ofCase
                                                                                                                                                        35Bankruptcy
   Fill in this information to identify the case;

   Debtor name Linear Mold & Engineering, LLC

  United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

  Case number (if known) 21 -42617
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                             12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
 Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexplred Leases (Official Form 206G). Number the entries in Parts 1 and
 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

             List All Creditors with PRIORITY Unsecured Claims

     1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
         D No. Go to Part 2.
         • Yes. Go to line 2.

      2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Pan 1

                                                                                                                                  Total claim          Priority amount


          Priority creditor's name and mailing address        As of the petition filing date, the claim is:                             Unknown Unknown
         Boers, Michael                                       Check all that apply.
         302 W. Front Street                                  D Contingent
         Grand Ledge, Ml 48837                                D Unliquidated
                                                              D Disputed

         Date or dates debt was incurred                      Basis for the claim:
         March 19, 2021                                       Wages
         Last 4 digits of account number                      Is the claim subject to offset?
         Specify Code subsection of PRIORITY                 •No
         unsecured claim: 11 U.S.C. § 507(a) (4)
                                                             Dyes

         Priority creditor's name and mailing address        As of the petition filing date, the claim is:                              Unknown Unknown
        Burrows, Adam                                         Check all that apply.
        30800 South Hill Road                                D Contingent
        New Hudson, Ml 48165                                 D Unliquidated
                                                             D Disputed

         Date or dates debt was incurred                     Basis for the claim:
        March 19, 2021                                       Wages
        Last 4 digits of account number                      Is the claim subject to offset?
        Specify Code subsection of PRIORITK'                 • No
        unsecured claim: 11 U.S.C. § 507(a) (4)
                                                             D Yes




Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims
             21-42617-mar                  Doc 69         Filed 05/04/21                Entered 05/04/21 14:46:43                       Page 14 of 35
                                                                                                                                                   page 1 of 19
Software Copyright (c) 1996-2021 Best Case, LLC-www.bestcase.com 26195                                                                                Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                      Case number (if known)   21-42617
                 Name

              Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        Unknown Unknown
             Coats, John                                               Check all that apply.
             1651 Lansing Road                                         D Contingent
             Charlotte, Ml 48813                                       D Unliquidated
                                                                       D Disputed

              Date or dates debt was incurred                          Basis for the claim:
             March 19, 2021                                           Wages
             Last 4 digits of account number                           Is the claim subject to offset?
             Specify Code subsection of PRIORITY                      • No
             unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      D Yes


             Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        Unknown Unknown
            Dickerson, David                                          Check all that apply.
            20409 Luckey Road                                         D Contingent
            Pemberville, OH 43450                                     D Unliquidated
                                                                      D Disputed

             Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021                                            Wages
             Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITC                       • No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     DYes


            Priority creditor's name and mailing address             As of the petition filing date, the claim is:                         Unknown Unknown
           Eitniear, Ike                                             Check all that apply.
           564 Elm Street                                            D Contingent
           Vermontville, Ml 49096                                    D Unliquidated
                                                                     D Disputed

            Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                            Wages
            Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes

           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown Unknown
           Fanfair, ft/lichael G.                                    Check all that apply.
           2482 Burwood Court                                        D Contingent
           Highland, Ml 48357                                        D Unliquidated
                                                                     D Disputed

           Date or dates debt was incurred                           Basis for the claim;
           March 19, 2021
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes




                21-42617-mar
Official Form 206 E/F                         Doc 69            Filed 05/04/21                  Entered 05/04/21 14:46:43
                                                             Schedule E/F: Creditors Who Have Unsecured Claims                             Page 15 of 35
                                                                                                                                                      Page 2 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                                                                                                                                                           i
    Debtor Linear Mold & Engineering, LLC                                                                     Case number (if known) 21-42617
                 Name

              Priority creditor's name and mailing address            As of the petition filing date, the claim is:                     Unknown Unknown
             Gonzales, Josef                                          Check all that apply.
             765 3rd Avenue                                           D Contingent
             Pontiac, Ml 48340                                        D Unliquidated
                                                                      D Disputed

              Date or dates debt was incurred                         Basis for the claim.
             March 19, 2021                                          Wages
             Last 4 digits of account number                          Is the claim subject to offset?
             Specify Code subsection of PRIORITf                     • No
             unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     a Yes


             Priority creditor's name and mailing address            As of the petition filing date, the claim is:                      Unknown Unknown
            Haglund, Joseph                                          Check all that apply.
            33639 Beechnut Street                                    D Contingent
            Westland,MI48186                                         D Unliquidated
                                                                     D Disputed

             Date or dates debt was incurred                         Basis for the claim:
            March 19, 2021                                           Wages
             Last 4 digits of account number                         Is the claim subject to offset?
            Specify Code subsection of PRIORITlf                    • No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes


            Priority creditor's name and mailing address            As of the petition filing date, the claim is:                      Unknown Unknown
            Jones, Joshua                                           Check all that apply.
            1716 Lansing Road                                       D Contingent
            Lot 20                                                  D Unliquidated
           Charlotte, Ml 48813                                      D Disputed

            Date or dates debt was incurred                         Basis for the claim:
           March 19, 2021                                           Wages
            Last 4 digits of account number                         Is the claim subject to offset?
            Specify Code subsection of PRIORITY                     • No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes


           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                      Unknown Unknown
           Kerekes, Steven C.                                       Check all that apply.
           350 Church Street                                        D Contingent
           Apt. 5A                                                  D Unliquidated
           Olivet, Ml 49076                                         D Disputed

           Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                           Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      •No
           unsecured claim: 11 U.S.C, § 507(a) (4)
                                                                    D Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 3 of 19
                21-42617-mar                  Doc 69           Filed 05/04/21
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                              Entered 05/04/21 14:46:43               Page 16 Best
                                                                                                                                               of Case
                                                                                                                                                    35 Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                     Case number (if known)   21-42617
                 Name

              Priority creditor's name and mailing address            As of the petition filing date, the claim is:                        Unknown Unknown
             Kleinfelt, Kenneth                                       Check all that apply.
             43 Lake Ride Drive                                       a Contingent
             Mason, IVII 48854                                        D Unliquidated
                                                                      D Disputed

             Date or dates debt was incurred                          Basis for the claim:
             March 19, 2021                                          Wages
             Last 4 digits of account number                         Is the claim subject to offset?
             Specify Code subsection of PRIORITY                     • No
             unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes

             Priority creditor's name and mailing address            As of the petition filing date, the claim is:                        Unknown Unknown
             Kowalk, Douglas                                         Check all that apply.
            824 W. Shepherd                                          D Contingent
            Charlotte, Ml 48813                                      D Unliquidated
                                                                     D Disputed

            Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021                                          Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITi'                    • No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

            Priority creditor's name and mailing address            As of the petition filing date, the claim is:                         Unknown Unknown
           Krawczyk, James                                          Check all that apply.
           5370 E. Kinsle                                           D Contingent
           Charlotte, Ml 48813                                      D Unliquidated
                                                                    D Disputed

            Date or dates debt was incurred                         Basis for the claim:
           March 19, 2021                                           Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITf                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                         Unknown Unknown
          Kunar, Craig A.                                           Check all that apply.
          4429 Boydson Drive                                        D Contingent
          Toledo, OH 43623                                          D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
          March 19, 2021                                            Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITf                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes




               21-42617-mar
Official Form 206 E/F                         Doc 69           Filed E/F:
                                                             Schedule 05/04/21
                                                                          Creditors WhoEntered    05/04/21
                                                                                        Have Unsecured Claims               14:46:43      Page 17 of 35
                                                                                                                                                     Page 4 of 19
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                                                                                  Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                      Case number (if known) 21-42617
                 Name

              Priority creditor's name and mailing address             As of the petition filing date, the claim is:                     Unknown Unknown
             Landgraf, Manuela                                         Check all that apply.
             235 N. Cochran Avenue                                     D Contingent
             Charlotte, Ml 48813                                       D Unliquidated
                                                                       D Disputed

              Date or dates debt was incurred                          Basis for the claim:
             March 19, 2021                                           Wages
             Last 4 digits of account number                           Is the claim subject to offset?
             Specify Code subsection ofPRIORITi'                      •No
             unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Dves

             Priority creditor's name and mailing address             As of the petition filing date, the claim is:                      Unknown Unknown
             Lawrence, Debora                                         Check all that apply.
            228 Van Lieu Street                                       D Contingent
            Charlotte, Ml 48813                                       D Unliquidated
                                                                      D Disputed

             Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021                                            Wages
            Last 4 digits of account number                           Is the claim subject to offset?
            Specify Code subsection of PRIORIFi'                      •No
            unsecured claim: 11 U.S.C. § 507 (a) (4)
                                                                     D Yes

            Priority creditor's name and mailing address             As of the petition filing date, the claim is:                      Unknown Unknown
            McFee, John                                              Check all that apply.
            113 Grant Avenue                                         D Contingent
           Alma, Ml 48801                                            D Unliquidated
                                                                     D Disputed

            Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                            Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes

           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      Unknown Unknown
           Mead, Jennifer                                            Check all that apply.
           235 1/2 N. Cochran Avenue                                 D Contingent
           Charlotte, Ml 48813                                       D Unliquidated
                                                                     D Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 19, 2021                                            Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       • No
           unsecured claim: 11 U.S.C. § 507 (a) (4)
                                                                     D Yes




Official Form 206 E/F
                21-42617-mar                  Doc 69         Schedule E/F: Creditors Who Have Unsecured Claims
                                                                Filed 05/04/21                  Entered 05/04/21 14:46:43               Page 18 of Page
                                                                                                                                                   35 5 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                     Case number (if known)   21-42617
                  Name

              Priority creditor's name and mailing address            As of the petition filing date, the claim is:                        Unknown Unknown
              Milligan, Christina                                     Check all that apply.
              3773 Toles Road                                         D Contingent
              Mason, Ml 48854                                         D Unliquidated
                                                                      D Disputed

              Date or dates debt was incurred                         Basis for the claim:
             March 19, 2021                                           Wages
              Last 4 digits of account number                         Is the claim subject to offset?
             Specify Code subsection of PRIORITf                     • No
             unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes

             Priority creditor's name and mailing address            As of the petition filing date, the claim is:                        Unknown Unknown
             Myers, David                                            Check all that apply.
             17467 Cedarlake Circle                                  D Contingent
             Northville, Ml 48168                                    D Unliquidated
                                                                     D Disputed

             Date or dates debt was incurred                         Basis for the claim:
            March 19, 2021                                           Wages
             Last 4 digits of account number                         Is the claim subject to offset?
            Specify Code subsection of PRIORITK                     • No
            unsecured claim; 11 U.S.C. § 507(a) (4)
                                                                    D Yes

            Priority creditor's name and mailing address            As of the petition filing date, the claim is:                         Unknown Unknown
            Olivia, Sheila                                          Check all that apply.
            1615 Oak Squire Lane                                     D Contingent
            Howell, Ml 48855                                         D Unliquidated
                                                                     D Disputed
            Date or dates debt was Incurred                         Basis for the claim:
           March 19, 2021                                           Wages
            Last 4 digits of account number                         Is the claim subject to offset?
            Specify Code subsection of PRIORITY                     • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                         Unknown Unknown
           Peck, Trever R.                                          Check all that apply.
           456 North Stine Road                                     D Contingent
           Charlotte, Ml 48813                                      D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                           Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes




                21-42617-mar
Official Form 206 E/F                         Doc 69            Filed 05/04/21                 Entered 05/04/21 14:46:43
                                                             Schedule E/F: Creditors Who Have Unsecured Claims                            Page 19 of Page
                                                                                                                                                     35 6 of 19
Sofhware Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                                                                                 Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                      Case number (if known) 21-42617
                 Name

              Priority creditor's name and mailing address             As of the petition filing date, the claim is:                     Unknown Unknown
              Penn, Hope                                               Check all tliat apply.
              14196 Susanna Street                                     D Contingent
              Livonia, Ml 48154                                        D Unliquidated
                                                                       D Disputed

              Date or dates debt was incurred                          Basis for the claim:
             March 19, 2021                                           Wages
              Last 4 digits of account number                          Is the claim subject to offset?
             Specify Code subsection of PRIORITY                      • No
             unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      a Yes

             Priority creditor's name and mailing address             As of the petition filing date, the claim is:                      Unknown Unknown
             Richardson, Cody                                         Check all that apply.
            3716W. Jolly Road                                         D Contingent
            Apt. #8                                                   D Unliquidated
            Lansing, Ml 48911                                         D Disputed

             Date or dates debt was incurred                          Basis for the claim:
                                                                      Wages
             Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                      • No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes

            Priority creditor's name and mailing address             As of the petition filing date, the claim is:                      Unknown Unknown
            Rivera, Nelson                                           Check all that apply.
            419E.Lovett                                              D Contingent
            Charlotte, Ml 48813                                      a Unliquidated
                                                                     a Disputed

            Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                      •No
            unsecured claim: 11 U.S.C. § 507 (a) (4)
                                                                     D Yes

            Priority creditor's name and mailing address             As of the petition filing date, the claim is:                      Unknown Unknown
           Sinclair, Michael                                         Check all that apply.
           416 E. Lovett                                             D Contingent
           Charlotte, Ml 48813                                       D Unliquidated
                                                                     D Disputed

           Date or dates debt was incurred                           Basis for the claim:
           March 19, 2021                                            Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims
                21-42617-mar                   Doc 69           Filed 05/04/21                  Entered 05/04/21 14:46:43               Page 20 of Page
                                                                                                                                                   35 7 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Bast Case Bankruptcy
    Debtor       Linear Mold & Engineering, LLC                                                               Case number (if known)   21^2617
                 Name

              Priority creditor's name and mailing address            As of the petition filing date, the claim is:                       Unknown Unknown
             Skrip, Steven                                            Check all that apply.
             223 Prairie Street                                       D Contingent
             Charlotte. Ml 48813                                      D Unliquidated
                                                                      D Disputed

             Date or dates debt was incurred                          Basis for the claim:
             March 19, 2021                                          Wages
             Last 4 digits of account number                          Is the claim subject to offset?
             Specify Code subsection of PRIORITY                     • No
             unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     D Yes

             Priority creditor's name and mailing address            As of the petition filing date, the claim is:                        Unknown Unknown
            Spicer, Robyn                                            Check all that apply.
            715 Arrowhead                                            D Contingent
            Charlotte, Ml 48813                                      D Unliquidated
                                                                     D Disputed

            Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021                                           Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                      •No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

            Priority creditor's name and mailing address            As of the petition filing date, the claim is:                         Unknown Unknown
            Tenbusch, Jack                                          Check all that apply.
            49098 Veneto Drive                                      D Contingent
           Northville,MI48167                                       D Unliquidated
                                                                    D Disputed

            Date or dates debt was incurred                         Basis for the claim:
           March 19, 2021                                           Wages
            Last 4 digits of account number                         Is the claim subject to offset?
           Specify Code subsection of PRIORITY                      • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    Dyes

           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        Unknown Unknown
           Tenbusch,John                                            Check all that apply.
           49098 Veneto Drive                                       D Contingent
           Northville, Ml 48167                                     D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
          March 19, 2021                                            Wages
           Last 4 digits of account number                          Is the claim subject to offset?
          Specify Code subsection of PRIORITr'                      • No
          unsecured claim: 11 U.S.C. § 507(a)(4)
                                                                    D Yes




                21-42617-mar
Official Form 206 E/F                         Doc 69           Filed 05/04/21                  Entered 05/04/21 14:46:43
                                                             Schedule E/F: Creditors Who Have Unsecured Claims                           Page 21 of 35
                                                                                                                                                    Page 8 of 19

Software Copyright (c) 1998-2021 Best Case. LLC -www.bestcase.com                                                                                 Best Case Bankruptcy
   Debtor Linear Mold & Engineering, LLC                                                                      Case number (if known) 21 -42617
                Name

    2.31 [ Priority creditor's name and mailing address               As of the petition filing date, the claim is;                         Unknown Unknown
             Thompson, Tyler                                          Check all that apply.
             618 Pearl Street                                        D Contingent
             Charlotte, Ml 48813                                     D Unliquidated
                                                                     D Disputed

             Date or dates debt was incurred                         Basis for the claim;
             March 19, 2021                                          Wages
             Last 4 digits of account number                         Is the claim subject to offset?
             Specify Code subsection of PRIORITY                     • No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                     Dyes

            Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown Unknown
            Thuma, Jacqueline                                        Check all that apply.
            414 Pearl Street                                         D Contingent
            Charlotte, Ml 48813                                      D Unliquidated
                                                                     D Disputed

            Date or dates debt was incurred                          Basis for the claim:
            March 19, 2021                                           Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                     • No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

            Priority creditor's name and mailing address            As of the petition filing date, the claim is:                          Unknown Unknown
           Tyler, Ryan                                              Check all that apply.
            10021 Barnes Road                                       D Contingent
           Baton Rapids, Ml 48827                                   D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
           March 19, 2021                                           Wages
           Last 4 digits of account number                          Is the claim subject to offset?
           Specify Code subsection of PRIORITt'                     • No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes

           Priority creditor's name and mailing address             As of the petition filing date, the claim is:                        $13,650.00 $13,650.00
           Young, Louis J.                                          Check all that apply.
           34678 Pembroke                                           D Contingent
          Livonia, Ml 48152                                         D Unliquidated
                                                                    D Disputed

           Date or dates debt was incurred                          Basis for the claim:
          March 19, 2021                                            Wages
           Last 4 digits of account number                          Is the claim subject to offset?
          Specify Code subsection of PRIORITY                       •No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                    D Yes


              List All Creditors with NONPRIORITY Unsecured Claims
      3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




                21-42617-mar
Official Form 206 E/F                         Doc 69           Filed 05/04/21                  Entered 05/04/21 14:46:43
                                                             Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 9 of 19
                                                                                                                                           Page 22 of 35
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                                                                                         Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                 Case number (if known) 21-42617
                  Name

              Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $6,515.00
             2K Tool                                                            D Contingent
             3025 Madison Avenue SE                                             D Unliquidated
             Grand Rapids, Ml 49548                                             D Disputed
             Date(s) debt was incurred
                                                                                Basis for the claim: Trade debt
             Last 4 digits of account number
                                                                                Is the claim subject to offset? • No D Yes

             Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $24,021.12
             Absolute Machine Tools, Inc                                        D Contingent
             7420 Industrial Parkway                                            D Unliquidated
            Lorain, OH 44053                                                    D Disputed
             Date(s) debt was incurred
                                                                               Basis forthe claim: Trade debt
             Last 4 digits of account number
                                                                               Is the claim subject to offset? B No D Yes

            Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: check all that apply.            $1,193.84
            AIC Equipment & Controls, Inc.                                     D Contingent
            37 Summit Street                                                   D Unliquidated
            Brighton, Ml 48116                                                 D Disputed
            Date(s) debt was incurred
                                                                               Basis for the claim: Trade debt
            Last 4 digits of account number
                                                                               Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,283.10
           Air Technologies                                                    D Contingent
           160 84th St SW                                                      D Unliquidated
           Ste1                                                                D Disputed
           Byron Center, IVII 49315
                                                                              Basis for the claim: Trade debt
            Date(s) debt was incurred
            Last 4 digits of account number                                   Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $32,994.00
           Alro Steel Corporation                                             D Contingent
           Dept771478                                                         D Unliquidated
           PO Box 77000                                                       D Disputed
           Detroit, Ml 48277-1478
                                                                              Basis for the claim: Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,263.30
           Apac Paper & Packaging Corp.                                       D Contingent
          4000 Enterprise Drive                                               D Unliquidated
          Alien Park, Ml 48101                                                D Disputed
           Date(s) debt was incurred                                          Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $87,750.00
          Arcam                                                               D Contingent
          Krokslatts Fabriker 27A                                             D Unliquidated
          Se-431 37                                                           D Disputed
          Molbdal Sweden
                                                                             Basis for the claim: Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset? • No D Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 19
                21-42617-mar                   Doc 69            Filed 05/04/21            Entered 05/04/21 14:46:43                             Page 23 of 35
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptoy
    Debtor Linear Mold & Engineering, LLC                                                               Case number (ifknown) 21-42617
                 Name

              Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.               $4,245.00
             Birch Machinery Co                                               D Contingent
             PO Box 15                                                        D Unliquidated
             Birch Run, Ml 48415                                              D Disputed
             Date(s) debt was incurred
                                                                              Basis for the claim: Trade debt
             Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

    3.9 | Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is: Check all that apply.               $2,700.00
             CBS Tool                                                        D Contingent
             51601 Oro Drive                                                 D Unliquidated
             Shelby Township, Ml 48315                                       D Disputed
             Date(s) debt was incurred February 1, 2019
                                                                             Basis for the claim: Trade debt
             Last 4 digits of account number
                                                                             Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $15,040.00
            Chase Plastics                                                   D Contingent
            6467 Waldon Center Drive                                         D Unliquidated
            Clarkston, Ml 48346                                              D Disputed
            Date(s) debt was incurred
                                                                             Basis for the claim: Trade debt
            Last 4 digits of account number
                                                                             Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                  As ofthe petition filing date, the claim is: Check all that apply.               $45,427.99
           City of Charlotte                                                D Contingent
            111 E. Lawrence Ave                                             D Unliquidated
           Charlotte, Ml 48813                                              D Disputed
            Date(s) debt was incurred
                                                                            Basis for the claim: Property taxes
            Last 4 digits of account number
                                                                            Is the claim subject to offset? K No D Yes

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $292,849.16
           Clinton Aluminum & Stainless Steel Sales                         D Contingent
           6720 Van Buren                                                   D Unliquidated
           Clinton, OH 44216                                                D Disputed
           Date(s) debt was incurred
                                                                            Basis forthe claim: Trade debt
           Last 4 digits of account number
                                                                            Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $22,519.95
          Consumers Energy                                                  D Contingent
          PO Box 30079                                                      D Unliquidated
          Lansing, Ml 48937-0001                                            D Disputed
           Date(s) debt was incurred
                                                                            Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                            Is the claim subject to offset? ' No D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $12,510.00
          Creative Foam Corporation                                        D Contingent
          300 N Alloy Dr                                                   D Unliquidated
          Fenton, Ml 48430                                                 D Disputed
          Date(s) debt was incurred
                                                                           Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? • No D Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 11 of 19
                 21-42617-mar                 Doc 69           Filed 05/04/21
Software Copyright (c) 1996-2021 Best Case, LLC -www.bastcase.com                        Entered 05/04/21 14:46:43                               Page 24Best
                                                                                                                                                         of Case
                                                                                                                                                             35Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                              Case number (if known) 21-42617
                 Name

             Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.            $47,950.66
            Dassault Systemes                                                 D Contingent
            175 Wyman Street                                                  D Unliquidated
            Waltham.MA 02451-1223                                             D Disputed
             Date(s) debt was incurred                                       Basis for the claim:
             Last 4 digits of account number
                                                                             Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $2,224.78
            Dell Financial Services                                          D Contingent
            Payment Processing Center                                        D Unliquidated
            PO Box 5275                                                      C-] Disputed
            Carol Stream, IL 60197-5275
                                                                             Basis for the clainn: Trade debt
            Date(s) debt was incurred
            Last 4 digits of account number                                  Is the claim subject to offset? B No D Yes

            Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $16,100.00
            DRS Industries Inc.                                             D Contingent
            1067 Hamilton Dr. E                                             D Unliquidated
            Holland, OH 43528                                               D Disputed
            Date(s) debt was incurred                                       Basis for the claim: Trade debt
            Last 4 digits of account number
                                                                            Is the claim subject to offset? B No D Yes

  3.18 | Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,880.27
           DTE Energy                                                       D Contingent
           PO Box 2859                                                      D Unliquidated
           Detroit, Ml 48260-0001                                           D Disputed
           Date(s) debt was incurred                                        Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                            Is the claim subject to offset? H No D Yes

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.              $7,221.00
           Ellwood Specialty Steel                                          D Contingent
           499 Honeybee Lane                                                D Unliquidated
           Newcastle, PA 16105                                              D Disputed
           Date(s) debt was incurred                                        Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                            Is the claim subject to offset? H No D Yes

           Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim Is: Check all that apply.            $16,240.77
           EOS of North America Inc                                         D Contingent
          28970 Cabot Dr                                                    D Unliquidated
          Novi, Ml 48377-2978                                               D Disputed
           Date(s) debt was incurred                                       Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? B NO D Yes

          Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Chech all that apply.               $6,299.00
          Frankenmuth Insurance                                            D Contingent
          One Mutual Ave                                                   D Unliquidated
          Frankenmuth, Ml 48787-0001                                       D Disputed
          Date(s) debt was incurred                                        Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                           Is the claim subject to offset? B NO D Yes




               21-42617-mar
Official Form 206 E/F                        Doc 69           Filed 05/04/21            Entered 05/04/21 14:46:43
                                                            Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 25 of 35
                                                                                                                                                         Page 12 of 19
                                                                                                                                                                               !
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                                                                                       Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                Case number (if known) 21-42617
                  Name

              Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $825.45
             Fraza Forklifts                                                    D Contingent
             PO Box 77000                                                       D Unliquidated
             Detroit, Ml 48277-1318                                             D Disputed
             Date(s) debt was incurred                                         Basis for the claim: Trade debt
             Last 4 digits of account number
                                                                               Is the claim subject to offset? • No D Yes

             Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,669.21
            General Electric Company                                           D Contingent
            Bank of America                                                    D Unliquidated
            PO Box 412271                                                      D Disputed
            Boston, MA 02241-2271
                                                                               Basis forthe claim: Trade^lebt
             Date(s) debt was incurred
            Last 4 digits of account number                                    Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,447.50
            Gerotech, Inc.                                                     D Contingent
            29220 Commerce Dr                                                  D Unliquidated
            Flat Rock, Ml 48134                                                a Disputed
            Date(s) debt was incurred                                          Basis for the claim: Trade debt
            Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $16,335.00
           Grady Bell LLP                                                     D Contingent
            53 W Jackson Blvd                                                 D Unliquidated
           Suite 1250                                                         D Disputed
           Chicago, IL 60604
                                                                              Basis for the claim: Trade debt
            Date(s) debt was incurred
            Last 4 digits of account number                                   Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,168.48
           Graye Electrical Services, Inc                                     D Contingent
           12257 Market St                                                    D Unliquidated
           Livonia, Ml 48150                                                  D Disputed
           Date(s) debt was incurred                                          Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,593.55
           Guardian Environmental Services                                    D Contingent
           34400 Glendale St                                                  D Unliquidated
          Livonia, Ml 48150                                                   D Disputed
           Date(s) debt was incurred                                         Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $10,545.00
          H & M Machine Tool                                                 D Contingent
          3823 Seiss Ave                                                     D Unliquidated
          Toledo, OH 43612                                                   D Disputed
          Date(s) debt was incurred                                          Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset? • No D Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 13 of 19
                21-42617-mar                   Doc 69            Filed 05/04/21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                         Entered 05/04/21 14:46:43                            Page 26 Best
                                                                                                                                                         of Case
                                                                                                                                                             35 Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                Case number (ifknown) 21-42617
                 Name

              Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,272.53
             In Mold Solutions, LLC                                             D Contingent
             7230 Cuesta Way Drive NE                                           D Unliquidated
             Rockford, Ml 49341                                                D Disputed
             Date(s) debt was incurred                                         Basis for the claim: Trade debt
             Last 4 digits of account number
                                                                               Is the claim subject to offset? • No D Yes

             Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $148,136.32
             Industrial Development & Holdings                                 D Contingent
            32400 Telegraph Road, Ste. 202                                     D Unliquidated
             Bingham Farms, Ml 48025                                           B Disputed
             Date(s) debt was incurred
                                                                               Basis for the claim:
             Last 4 digits of account number
                                                                               Is the claim subject to offset? • No D Yes

             Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $18,982.50
            Joelson Rosenberg                                                  D Contingent
            30665 Northwestern Hwy                                            D Unliquidated
            Ste 200                                                           D Disputed
            Farmington, Ml 48334
                                                                              Basis for the claim: Legal Fees
            Date(s) debt was incurred
            Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,075.00
            John Bay Electric, Inc.                                           D Contingent
           317 Hall Street                                                    D Unliquidated
           Charlotte, Ml 48813                                                D Disputed
            Date(s) debt was incurred                                         Basis for the claim: Services
            Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,250,000.00
           John Tenbusch                                                      D Contingent
           49098 Veneto                                                       D Unliquidated
           Northville,MI48167                                                 D Disputed
           Date(s) debt was incurred                                          Basis for the claim: Promissory Note
           Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,106.97
           Konica Minolta Business Solutions                                  D Contingent
           DeptCH 19188                                                       D Unliquidated
           Palatine, IL 60055-9188                                            D Disputed
           Date(s) debt was incurred                                          Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $48,145.00
          Legacy Industries                                                   D Contingent
          1925TaylorRd                                                       D Unliquidated
          Auburn Hills, Ml 48326-1574                                        D Disputed
          Date(s) debt was incurred                                          Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset? • No d Yes




                21-42617-mar
Official Form 206 E/F                          Doc 69            Filed 05/04/21           Entered 05/04/21 14:46:43
                                                              Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 27 of 35
                                                                                                                                                           Page 14 of 19
SofhAiare Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                      Case number (ifknown) 21-42617
                 Name

             Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is: Check all that apply.             $554,133.00
             Level One Bank                                              Contingent
             Attn: Jacob Hachey                                      D Unliquidated
             32991 Hamilton Court
                                                                     D Disputed
             Farmington, Ml 48334
                                                                     Basis for the claim: Paycheck Protection Prociam Loan
             Date(s) debt was incurred
             Last 4 digits of account number                         Is the claim subject to offset? • No D Yes

             Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is: Check all that apply.                Unknown
            Louis Young                                              D Contingent
            34678 Penbroke                                           D Unliquidated
            Livonia, Ml 48152                                        D Disputed
            Date(s) debt was incurred
                                                                    Basis for the claim: Past due compensation
            Last 4 digits of account number
                                                                    Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is: Check all that apply.               $47,657.46
            Mac Mold Base, Inc                                      D Contingent
            14921 32 Mile Rd                                        D Unliquidated
            Romeo, Ml 48065                                         D Disputed
            Date(s) debt was incurred
                                                                    Basis forthe claim: Trade debt
            Last 4 digits of account number
                                                                    Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address          As of the petition filing date, the claim is: Check all thai apply.                  $269.17
           Michael Sinclair                                         D Contingent
                                                                    D Unliquidated
           Date(s) debt was incurred                                D Disputed
           Last 4 digits of account number                         Basis for the claim: Trade debt
                                                                   Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is: Check all that apply.                $2,860.00
          Michigan Pallet, Inc                                     D Contingent
          PO Box 436                                               D Unliquidated
          Clinton, Ml 49236                                        D Disputed
           Date(s) debt was incurred
                                                                   Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                   Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is: Check all that apply.                $7,340.00
          Molders Services, Inc.                                   D Contingent
           1556 Telegraph Drive                                    D Unliquidated
          Pontiac, Ml 48340                                        D Disputed
          Date(s) debt was incurred
                                                                   Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                   Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address          As of the petition filing date, the claim is: Check all that apply.                $3,932.00
          Moldex 3D Northern America, Inc.                         D Contingent
          27725 Stansbury Blvd                                     D Unliquidated
         Ste190                                                    D Disputed
         Farmington, Ml 48334
                                                                   Basis for the claim: Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                          Is the claim subject to offset? • No D Yes




Official Form 206 E/F
                21-42617-mar                  Doc 69 Schedule
                                                       FiledE/F: Creditors Who Have Unsecured Claims
                                                              05/04/21         Entered 05/04/21 14:46:43                                 Page 28 of Page
                                                                                                                                                    35 15 of 19
Software Copyright (c) 1996-2021 Best Case. LLC-www.bestcase.com                                                                                 Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                Case number (if known) 21-42617
                 Name

             Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,416.67
             MS Manufacturing, Inc                                              D Contingent
             44431 Reynolds Dr                                                  D Unliquidated
             Clinton Township, Ml 48036                                         D Disputed
             Date(s) debt was incurred
                                                                               Basis for the claim: Trade debt
             Last 4 digits of account number
                                                                               Is the claim subject to offset? • No D Yes

             Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $20,184.72
             Nexeo Solutions                                                   D Contingent
            PO Box 74007392                                                    D Unliquidated
            Chicago, IL 60674-7392                                             D Disputed
             Date(s) debt was incurred
                                                                               Basis for the claim: Trade debt
             Last 4 digits of account number
                                                                               Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,248.43
            NSF International Strategic Registration                           D Contingent
            Lockbox771380                                                      D Unliquidated
            Detroit, Ml 48277-1380                                             D Disputed
            Date(s) debt was incurred
                                                                               Basis for the claim: Trade debt
            Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,997.98
           Paycor                                                             D Contingent
           4811 Montomery Rd.                                                 D Unliquidated
           Cincinnati, OH 45212                                               D Disputed
            Date(s) debt was incurred                                         Basis for the claim: Trade debt
            Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $544.44
           Peoples Capital & Leasing                                          D Contingent
           PO Box 5066                                                        D Unliquidated
           Hartford, CT 06102                                                 D Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all thai apply.              $1,807.60
          Pirtek Westland                                                     D Contingent
          28540 Van Bom Road                                                  D Unliquidated
          Westland,MI48186                                                    D Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

          Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $16,741.25
          PJF Metrology North                                                D Contingent
          4030 Cedar Commercial Dr NE                                        D Unliquidated
          Cedar Springs, Ml 49319                                            D Disputed
          Date(s) debt was incurred                                          Basis for the claim: Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset? • No D Yes
                                                                                                                                                                                 1




                21-42617-mar
Official Form 206 E/F                          Doc 69           Filed 05/04/21            Entered 05/04/21 14:46:43
                                                              Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 29 of 35
                                                                                                                                                           Page 16 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                Case number (if known)           21-42617
                  Name

              Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Chech all that apply.              $3,591.00
              Planview Delaware LLC                                             D Contingent
              12301 Research Boulevard                                          D Unliquidated
             Building 5, Suite 101                                              D Disputed
             Austin, TX 78759
                                                                               Basis forthe claim: Trade debt
             Date(s) debt was incurred
             Last 4 digits of account number                                   Is the claim subject to offset? • No D Yes

             Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $24,813.00
             Plastic Molding Development, Inc                                  D Contingent
             42400 Yearego Dr                                                  D Unliquidated
             Sterling Heights, Ml 48314                                        D Disputed
             Date(s) debt was incurred
                                                                               Basis for the claim: Trade debt
             Last 4 digits of account number
                                                                               Is the claim subject to offset? • No D Yes

             Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $100,312.92
            Precision Mold & Machining Services, Inc                           D Contingent
            13143 E Nine Mile Rd                                               D Unliquidated
            Warren, Ml 48089                                                   D Disputed
            Date(s) debt was incurred
                                                                              Basis for the claim: Trade debt
            Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $15,588.90
            Priority Health                                                   D Contingent
           27777 Franklin Road                                                D Unliquidated
           Southfield, Ml 48034                                               D Disputed
            Date(s) debt was incurred
                                                                              Basis for the claim: Trade debt
            Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $147,662.50
           Quality Cavity, Inc                                                D Contingent
           47955 Anna Court                                                   D Unliquidated
           Wixom, Ml 48393                                                    D Disputed
           Date(s) debt was incurred                                          Basis for the claim: Trade debt
           Last 4 digitsof account number
                                                                              Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,730.00
           Rapid EDM, Inc                                                     D Contingent
           11555 County Rd 42                                                 D Unliquidated
          Tecumseh, ON                                                        D Disputed
          N8N 2M1
                                                                              Basis for the claim: Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $11,250.00
          Rapid Machining                                                    D Contingent
          11555 County Rd 42                                                 D Unliquidated
          Tecumseh, ON                                                       D Disputed
          N8N2M1
                                                                             Basis for the claim: Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset? • No D Yes




                21-42617-mar
Official Form 206 E/F                          Doc 69           Filed 05/04/21            Entered 05/04/21 14:46:43
                                                              Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 30 of 35
                                                                                                                                                           Page 17 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                                 Case number (if known) 21-42617
                  Name

              Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $8,730.03
              Reko Mold Division                                                D Contingent
             469 Silver Creek Industrial Dr                                     D Unliquidated
              Lakeshore, ON
                                                                                D Disputed
             N8N 4W2
                                                                                Basis for the claim: Trade debt
             Date(s) debt was incurred
             Last 4 digits of account number                                    Is the claim subject to offset? • No D Yes

             Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $610.18
             Russ Simpson Company                                               D Contingent
             21906 Schoenherr Road                                              D Unliquidated
             Warren, Ml 48089                                                   D Disputed
             Date(s) debt was incurred 12/5/2019
                                                                               Basis for the claim: Trade debt
             Last 4 digits of account number 5141
                                                                               Is the claim subject to offset? U No D Yes

             Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $6,357.98
            Safety-KIeen                                                       D Contingent
            PO Box 382066                                                      D Unliquidated
            Pittsburgh, PA 15250-8066                                          D Disputed
            Date(s) debt was incurred
                                                                               Basis for the claim; Trade debt
            Last 4 digits of account number
                                                                               Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,468.21
           Sepro America                                                       D Contingent
           765 Commonwealth Drive, #104                                        D Unliquidated
           Warrendale, PA 15086                                                a Disputed
            Date(s) debt was incurred
                                                                              Basis for the claim: Trade debt
            Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $76,045.00
           Stampede Die & Engineering                                         D Contingent
           1142 Electric Ave                                                  D Unliquidated
           Wayland, Ml 49348                                                  D Disputed
           Date(s) debt was incurred                                          Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,800.00
           Tenibac-Graphion, Inc                                              D Contingent
           35155 Automation                                                   D Unliquidated
          Clinton Township, Ml 48035                                          D Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim: Trade debt
           Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

           Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,738.00
          Tennessee Tool & Fixture                                            D Contingent
          852 Interstate Drive                                                D Unliquidated
          Manchester, TN 37355                                                D Disputed
          Date(s) debt was
                                                                             Basis for the claim: Trade debt
          incurred 11/01/2018and 11/29/2018
          Last 4 digits of account number                                    Is the claim subject to offset? • No D Yes




                 21-42617-mar
Official Form 206 E/F                          Doc 69            Filed 05/04/21            Entered 05/04/21 14:46:43
                                                              Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 31 of Page
                                                                                                                                                            35 18 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
    Debtor Linear Mold & Engineering, LLC                                                               Case number (if known) 21-42617
                 Name

             Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all ttiat apply.              $2,080.00
             TNT EDM, Inc                                                     D Contingent
             47689 E Anchor Court                                             D Unliquidated
             Plymouth, Ml 48170                                               D Disputed
             Date(s) debt was incurred                                        Basis for the claim: Trade debt
             Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

             Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.             $12,848.43
             US Bank Equipment Finance                                        D Contingent
            PO Box 790448                                                     D Unliquidated
            Saint Louis, MO 63179                                             D Disputed
            Date(s) debt was incurred                                        Basis for the claim: Trade debt
            Last 4 digits of account number
                                                                              Is the claim subject to offset? • No D Yes

            Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $3,910.00
           VAC-MET, Inc                                                      D Contingent
           7236 Murthum                                                      D Unliquidated
           Warren, Ml 48092                                                  D Disputed
            Date(s) debt was incurred                                        Basis forthe claim: Trade debt
            Last 4 digits of account number
                                                                             Is the claim subject to offset? • No D Yes


               List Others to Be Notified About Unsecured Claims

 4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
    assignees of claims listed above, and attorneys for unsecured creditors.

    If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                  On which line in Parti or Part 2 is the         Last 4 digits of
                                                                                                     related creditor (if any) listed?               account number, if
                                                                                                                                                     any
 41 Kevin Erskine
           211 W. Fort Street, Ste. 2100                                                             Line 3.36
           Detroit, Ml 48226-3220
                                                                                                     D Not listed. Explain


              Total Amounts of the Priority and Nonpriority Unsecured Claims
 5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
  5a. Total claims from Part 1                                                                          5a. $ 13,650.00
  Sb. Total claims from Part 2                                                                          Sb. + $                         3,281,200.32
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                5c.        $                       3,294,850.32




                 21-42617-mar
Official Form 206 E/F                          Doc 69           Filed 05/04/21           Entered 05/04/21 14:46:43
                                                             Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 32 of Page
                                                                                                                                                          35 19 of 19
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
     Fill in this information to identify the case:

    I Debtor name Linear Mold & Engineering, LLC
    United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN

    Case number (if known) 21 -42617
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing

  Official Form 206G
  Schedule G: Executory Contracts and Unexpired Leases 12/15
  Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

  1. Does the debtor have any executory contracts or unexpired leases?
        D No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
        • Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
  (Official Form 206A/B).

   2. List ati contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                                lease

   2.1. State what the contract or                          Equipment Lease
               lease is for and the nature of
               the debtor's interest

                   State the term remaining                                         Bank of the West
                                                                                    2527 Camino Ramon
               List the contract number of any                                      MSN: NC-B07-3F-R
                     government contract                                            San Ramon, CA 94583


  2.2. State what the contract or                          Equipment Lease
              lease is for and the nature of
              the debtor's interest

                   State the term remaining
                                                                                    CIT Bank, N.A.
              List the contract number of any                                       10201 Centurion Parkway N. #100
                     government contract                                            Jacksonville, FL 32256



 2.3. State what the contract or                           Equipment Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                          Complete Capital Services, Inc.
                                                                                    22811 Mack Avenue
              List the contract number of any                                      Suite 203
                     government contract                                           Saint Clair Shores, MI 48080



 2.4. State what the contract or                          Equipment Lease
         lease is for and the nature of
             the debtor's interest

                  State the term remaining                                         Complete Capital Services, Inc.
                                                                                   22811 Mack Avenue
             List the contract number of any                                       Suite 203
                   government contract                                             Saint Clair Shores, Ml 48080




Official Form 206G Schedule Doc
           21-42617-mar     G: Executory
                                69 Filed Contracts
                                           05/04/21and Unexpired Leases
                                                       Entered 05/04/21                                     14:46:43         Page 33 of 35
                                                                                                                                        Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                                                                                                                   I
    Debtor 1 Linear Mold & Engineering, LLC                                                 Case number yfknoivn) 21-42617
                 First Name              Middle Name                Last Name



               Additional Page if You Have More Contracts or Leases

   2. List all contracts and unexpired leases                                   State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

   2.5. State what the contract or                         Computer Hardware
           lease is for and the nature of                  Leases 001-9007223
           the debtor's interest                           and 001-9021911

                    State the term remaining
                                                                                   Dell Financial Services, L.L.C.
               List the contract number of any                                     One Dell Way, MS RR2DF-36
                     government contract                                           Round Rock, TX 78682


   2.6. State what the contract or                         Eqipment Lease
               lease is for and the nature of
               the debtor's interest

                   State the term remaining
                                                                                   Highland Capital Corporation
               List the contract number of any                                     5 Center Avbenue
                      government contract                                          Little Falls, NJ 07424


  2.7. State what the contract or                         Lease Agreement
          lease is for and the nature of
          the debtor's interest

                   State the term remaining
                                                                                   In-Mold Solutions LLC
              List the contract number of any                                      14201 Thompson Drive
                     government contract                                           Lowell, Ml 49331


  2.8. State what the contract or                        Order Package No.
          lease is for and the nature of                 S00307381 - Lease
          the debtor's interest                          Agreement

                  State the term remaining
                                                                                   Konica Minolta
              List the contract number of any                                     100 Williams Drive
                    government contract                                           Ramsey, NJ 07446


 2.9. State what the contract or                         Software Lease
         lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                  Materialize
             List the contract number of any                                      44650 Helm Court
                   government contract                                            Plymouth, Ml 48170


 2.10. State what the contract or                        Equipment Lease
         lease is for and the nature of
             the debtor's interest
                                                                                  Midland States Bank
                 State the term remaining                                         7700 Bonhomme
                                                                                  Suite 300
             List the contract number of any                                      Saint Louis, MO 63105
           21-42617-mar
Official Form 206G Schedule Doc 69 Filed
                            G: Executory   05/04/21
                                         Contracts      Entered 05/04/21
                                                   and Unexpired Leases                               14:46:43       Page 34 of 35
                                                                                                                                 Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC -www.bestcase.com                                                               Best Case Bankruptcy
                                                                                                                                                       i
    Debtor 1 Linear Mold & Ensineering, LLC                                                  Case number (if known} 21 -4261 7
                 First Name               Middle Name                Last Name



               I Additional Page if You Have More Contracts or Leases

    2. List all contracts and unexpired leases                                   State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                       government contract


   2.11. State what the contract or                         Software Lease
                lease is for and the nature of
               the debtor's interest

                    State the term remaining                                        Moldex 3D Northern America, Inc.
                                                                                    27725 Stansbury Blvd
               List the contract number of any                                      Ste190
                       government contract                                          Farmington, Ml 48334



  2.12. State what the contract or                          Euipment Lease
          lease is for and the nature of
               the debtor's interest

                   State the term remaining                                         Renaissance Capital Alliance
                                                                                    5440 Corporate Drive
               List the contract number of any                                      Suite 275
                     government contract                                            Troy, Ml 48098


  2.13. State what the contract or                         Equipment Lease
              lease is for and the nature of
              the debtor's interest

                   State the term remaining
                                                                                    Siemens Financial Services, Inc.
              List the contract number of any                                       170 Wood Avenue South
                    government contract                                             Iselin, NJ 08830




           21-42617-mar
Official Form 206G ScheduleDoc 69 Filed
                           G: Executory   05/04/21
                                        Contracts     Entered 05/04/21
                                                  and Unexpired Leases                                 14:46:43        Page 35 of 35
                                                                                                                                   Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
